DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/07/2021 have been fully considered but they are not persuasive. Applicant argues that Yazaki does not teach “an intermediate layer…including first magnetic particles” as claimed. Applicant asserts that Yazaki expressly discloses that intermediate layer 40 comprise non-magnetic material. Applicant submits that a person with ordinary skill in the art would not interpret the ferrite ceramic or non-magnetic ferrite ceramic in Yazaki as including magnetic particles dispersed in an insulator.
After careful consideration without passion or prejudice, the argument is respectfully found not persuasive. Yazaki expressly discloses the intermediate layer 40 having lower magnetic permeability than the encapsulant 5 (para. [0047]). Therefore, the intermediate layer 40 of Yazaki clearly has magnetic property. Since the intermediate layer 40 in Yazaki is lower than that of the encapsulant, it’s referred to as “non-magnetic” in some cases. It’s not because the intermediate layer does not have magnetic properties. Yazaki discloses that the intermediate layer 40 is made with ferrite ceramic material, for example. Ceramic is made with ceramic powder or particles. To mix the ceramic powder with the ferrite, ferrite needs to be in the form of powder as well. It’s well known practice in this field of art. For example, Nogi (U.S. Patent No. 7,446,638 B2) discloses that the magnetic flux restrictor layer 11c (equivalent to the claimed intermediate layer and intermediate layer 40 of Yazaki) discloses the industry practice of manufacturing the magnetic flux restrictor layer 11c. The Nogi reference is not applied to the rejection. It’s only to show as an evidence that the intermediate layer 40 of Yazaki would have .

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 3-4, 6, 8-9, 11, 13, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yazaki (U.S. PG. Pub. No. 2018/0254139 A1).
With respect to claim 1, Yazaki teaches a coil electronic component 1 (FIGs. 1-3) comprising: 
first and second coil portions 10 and 20 magnetically coupled to each other; 
an intermediate layer 40 disposed between the first and second coil portions and including first magnetic particles (para. [0047]); and 
an encapsulant 5 encapsulating the first and second coil portions and including second magnetic particles, 
wherein the intermediate layer and the encapsulant have permeabilities different from each other (paras. [0041], [0044], and [0047]). 
With respect to claim 3, Yazaki teaches the coil electronic component of claim 1, wherein the permeability of the intermediate layer is less than the permeability of the encapsulant (para. [0047]). 
With respect to claim 4, Yazaki teaches the coil electronic component of claim 1, wherein the intermediate layer includes the first magnetic particles in a first volume fraction, where the first volume fraction refers to a volume ratio of the first magnetic particles with respect to a volume of the intermediate layer, the encapsulant includes the second magnetic particles in a second volume fraction, where the second volume fraction refers to a volume ratio of the second magnetic particles with respect to a volume of the encapsulant, and the first and second volume fractions are different from each other (para. [0047]). 
With respect to claim 6, Yazaki teaches the coil electronic component of claim 4, wherein the first volume fraction is less than the second volume fraction, and the permeability of the intermediate layer is less than the permeability of the encapsulant (paras. [0044] and [0047]). The magnetic material for the intermediate layer and the magnetic body are the same, but the permeability of the intermediate layer is lower in Yazak1; therefore, the volume of the magnetic material in the intermediate layer must be less than that of the encapsulant. 
With respect to claim 8, Yazaki teaches the coil electronic component of claim 1, further comprising: 
first and second external electrodes 50 disposed on external surfaces of the encapsulant to be connected to both ends of the first coil portion; and 
third and fourth external electrodes 50 disposed on external surfaces of the encapsulant to be connected to both ends of the second coil portion (para. [0040]). 
With respect to claim 9, Yazaki teaches the coil electronic component of claim 1, wherein the first coil portion has a structure in which a plurality of coil patterns 11-12 are laminated (para. [0041]). 
With respect to claim 11, Yazaki teaches the coil electronic component of claim 1, wherein the second coil portion has a structure in which a plurality of coil patterns 13 and 14 are laminated (para. [0041]). 
With respect to claim 13, Yazaki teaches the coil electronic component of claim 1, wherein the encapsulant includes a first encapsulant (upper or lower encapsulant), encapsulating the first coil portion, and a second encapsulant encapsulating (the other of upper or lower encapsulant) the second coil portion (para. [0041]). The first encapsulant as claimed does not preclude encapsulating the second coil portion, and the second encapsulant as claimed does not preclude encapsulating the first coil portion. Therefore, Yazak1 teaches the claimed limitation. 
With respect to claim 15, Yazaki teaches the coil electronic component of claim 1, wherein the intermediate layer has a shape dividing the encapsulant into two regions (para. [0046]). 
With respect to claim 16, Yazaki teaches the coil electronic component of claim 15, wherein the intermediate layer extends in a direction of external surfaces of the first and second coil portions in such a manner that side surfaces of the intermediate layer are exposed externally of the encapsulant (para. [0046]). 
With respect to claim 17, Yazaki teaches the coil electronic component of claim 15, wherein the two regions of the encapsulant divided by the intermediate layer are separate from each other (para. [0046]). 
With respect to claim 18, Yazaki teaches the coil electronic component of claim 1, wherein the intermediate layer is disposed in a region corresponding to a core region of the first and second coil portions (para. [0046]). 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yazaki as applied to claims 1 and 4 above, and further in view of Yokoyama (U.S. PG. Pub. No. 2014/0266551 A1).
With respect to claim 2, Yazaki teaches the coil electronic component of claim 1. Yazaki does not expressly teach the permeability of the intermediate layer is greater than the permeability of the encapsulant. 
Yokoyama teaches a coil component (e.g. FIG. 1), wherein the permeability of the intermediate layer 12a is greater than the permeability of the encapsulant 12c and 12d (para. [0044]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the different permeabilities as taught by Yokoyama to the coil component of Yazaki to provide the required magnetic characteristics, such as magnetic saturation and or permeability.
With respect to claim 5, Yazak1 teaches the coil electronic component of claim 4. Yazak1 does not expressly teach the first volume fraction is greater than the second volume 
 Yokoyama teaches a coil component (e.g. FIG. 1), wherein the first volume fraction (magnetic particle volumes in layer 12a) is greater than the second volume fraction (magnetic particle volumes in layers 12c and 12b), and the permeability of the intermediate layer is greater than the permeability of the encapsulant (para. [0044]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the different permeabilities as taught by Yokoyama to the coil component of Yazaki to provide the required magnetic characteristics, such as magnetic saturation and or permeability.

8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yazaki, as applied to claim 1 above, in view of Maki et al. (U.S. Patent No. 6,515,568 B1).
With respect to claim 7, Yazaki teaches the coil electronic component of claim 1. Yazaki does not expressly teach the first magnetic particles and the second magnetic particles are metal alloys having the same composition. 
Maki et al., hereinafter referred to as “Maki,” teaches a coil electronic component 100 (Figs. 1-2), wherein the first magnetic particles (magnetic particles in layer 112) and the second magnetic particles (magnetic particles in encapsulant 111) are metal alloys having the same composition (col. 2, lines 46-52). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the metal alloys having the same composition as taught by Maki to the coil electronic component of Yazaki to provide the required magnetic characteristics, such as magnetic saturation and or permeability.

s 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yazaki, as applied to claims 9 and 11 above, and further in view of Yoshioka et al. (U.S. PG. Pub. No. 2017/0345551 A1).
With respect to claim 10, Yazaki teaches the coil electronic component of claim 9. Yazaki does not expressly teach an insulating layer is interposed between the plurality of coil patterns of the first coil pattern, and the plurality of coil patterns of the first coil pattern are connected to each other by at least one via. 
Yoshioka et al., hereinafter referred to as “Yoshioka,” teaches a coil electronic component 1A (e.g. Figs. 3-4), wherein an insulating layer 33 is interposed between the plurality of coil patterns 21 and 22 of the first coil pattern L2, and the plurality of coil patterns of the first coil pattern are connected to each other by at least one via 25 (para. [0150]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the insulating layer between the coil patterns as taught by Yoshioka to the coil electronic component of Yazaki to provide the required insulation characteristic.
 With respect to claim 12, Yazaki teaches the coil electronic component of claim 11. Yazaki does not expressly teach an insulating layer is interposed between the plurality of coil patterns of the second coil pattern, and the plurality of coil patterns of the second coil pattern are connected to each other by at least one via. 
Yoshioka teaches a coil electronic component 1A (e.g. Figs. 3-4), wherein an insulating layer 31 is interposed between the plurality of coil patterns 22 and 21 of the second coil pattern L1, and the plurality of coil patterns of the second coil pattern are connected to each other by at least one via 25 (para. [0148]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the insulating layer between the coil patterns as taught by Yoshioka to the coil electronic component of Yazaki to provide the required insulation characteristic.

10.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yazaki, as applied to claim 13 above, in view of Maki et al. (U.S. Patent No. 6,459,351, hereinafter referred to as “Maki’351”).
With respect to claim 14, Yazaki teaches the coil electronic component of claim 13. Yazaki does not expressly teach the first and second encapsulants have different permeabilities to each other. 
Maki’351 teaches a coil electronic component 100 (Figs. 1-2), wherein the first and second encapsulants 111 and 112 have different permeabilities to each other (col. 2, line 63 to col. 3, line 3). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the metal alloys having the same composition as taught by Maki’351 to the coil electronic component of Yazaki to provide the required magnetic characteristics, such as magnetic saturation and or permeability.

11.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yazaki, as applied to claim 1 above, and further in view of Yoshioka et al. (U.S. PG. Pub. No. 2017/0345551 A1).
With respect to claim 19, Yazaki teaches the coil electronic component of claim 1. Yazaki does not expressly teach the first coil portion includes a first coil pattern extending from one end of the first coil portion to another end of the first coil portion entirely on one side of the intermediate layer, and
wherein the second coil portion includes a second coil pattern extending from one end of the second coil portion to another end of the second coil portion entirely on another side of the intermediate layer.

the first coil portion L3 includes a first coil pattern 21 and or 22 extending from one end (first end) of the first coil portion to another end (second end) of the first coil portion entirely on one side (upper side) of the intermediate layer 32, and
wherein the second coil portion L4 includes a second coil pattern 21 and or 22 extending from one end (first end) of the second coil portion to another end (second end) of the second coil portion entirely on another side of the intermediate layer (para. [0150] and [0156]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the first and second coil portion from the intermediate layer as taught by Yoshioka to the coil electronic component of Yazaki to provide the required coupling.

12.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yazaki, as applied to claim 1 above, and further in view of Jeong et al. (U.S. Patent No. 9,349,525 B2).
With respect to claim 20, Yazaki teaches the coil electronic component of claim 1. Yazaki does not expressly teach the first magnetic particles comprise metal.
Jeong et al., hereinafter referred to as “Jeong,” teaches a coil electronic component 100 (FIGs. 1-2), wherein the intermediate layer 150 comprises a metal (col. 3, lines 42-47). Yazaki teaches a magnetic particles, as stated in the response to the argument. So, the combination of Fe, for example, of Jeong to the coil component of Yazaki would result in “the first magnetic particles comprise metal” as claimed. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the magnetic metal as taught by Jeong to the coil electronic component of Yazaki to provide the required magnetic saturation characteristics.
Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837